TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00410-CV


Central United Life Insurance Company, Appellant

v.

Texas Department of Insurance and Jose Montemayor, in his capacity
as Commissioner of Insurance, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN404034, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		The parties have filed a joint motion to dismiss the appeal advising that they have
settled their differences.  The appeal is dismissed on the joint motion and costs are assessed against
the party incurring them. 


  						Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed on Joint Motion
Filed:   January 24, 2006